NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
REGINALD HILL,
Petiti0ner,
V.
MERIT SYSTEMS PROTECTION BOARD,
Respondent.
2012-3024
Petition for review of the Merit Systems Protection
Board in case no. AT3330110408-I-1.
ON MOTION
ORDER
The Department of Veterans Affairs moves without
opposition to recaption to name the Merit Systems
Protection Board as respondent A1so, the Merit Systems
Protection B0ard moves for an extension of time to file its
brief.
Pursuant to 5 U.S.C. § 7703(a)(2), the Board is desig-
nated as the respondent when the Board‘s decision con-
cerns the procedure or jurisdiction of the Board. The

HILL V. MSPB 2
employing agency is designated as the respondent when
the Board reaches the merits of the underlying case Here,
the Board dismissed Hi1l’s appeal for lack of jurisdiction.
Thus, the Board is the proper respondent in this petition
for revieW.
Accordingly,
IT IS ORDERED THATI
The motion is granted. The revised official caption is
reflected above The Board should calculate its brief due
date from the date of filing of this order.
FOR THE COURT
FEB 09 2012
lsi J an Horbaly
Date J an Horbaly
Clerk -
ccc Reginald Hi1l
Kenneth D. Woodrow, Esq.
Katherine Smith, Esq. (Copy of Informa1 Brief En-
closed)
s21
FlLED
U.S. COUHT 0F APPEALS FOR
THE FEDEHAL CiRCU|T
FEB 0 9 2012
JAN HBBBA1.Y
CLERK